DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Telephone Interview
2.	In a phone interview with Attorney Duane Marks on 2/1/2022, it was indicated to the Attorney that the recitation of “Table 1, Table 2, and Table 3” in claims 1 and 2, was improper. The recitation of “Table” should be deleted from the claim and substituted with the specific 6 CDR sequences (SEQ ID NO) of each antibody as recited in Tables 1-3 set forth on pages 18-20 of the instant specification.

Election/Restrictions
3.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group 1-47. Claims 1-6, drawn to an antibody which binds to human IL-19, said antibody comprising a light chain variable region (LCVR) and a heavy chain variable region (HC VR), wherein the 5 LCVR comprises complementarity determining regions (CDRs) LCDR1, LCDR2, and LCDR3 and the HCVR comprises CDRs HCDR1, HCDR2 and HCDR3 selected from: 

b. 	grouping of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2, and HCDR3 having at least 95% amino acid sequence homology to the amino acid sequence of a grouping of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2, and HCDR3 provided 15 in Table 2; or 
c. 	grouping of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2, and HCDR3 having at least 95% amino acid sequence homology to the amino acid sequence of a grouping of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2, and HCDR3 provided in Table 3, classified in C07K 16/244.

 Group 48-94. Claims 7-8, drawn to a method of treating an immune-mediated disease comprising administering to a patient in need thereof an effective amount of an antibody which binds to human IL-19, said antibody comprising a light chain variable region (LCVR) and a heavy chain variable region (HC VR), wherein the 5 LCVR comprises complementarity determining regions (CDRs) LCDR1, LCDR2, and LCDR3 and the HCVR comprises CDRs HCDR1, HCDR2 and HCDR3 selected from: 
a. 	a grouping of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2, and HCDR3 having at least 95% amino acid sequence homology to the amino acid sequence of a 10 grouping of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2, and HCDR3 provided in Table 1; 
b. 	grouping of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2, and HCDR3 having at least 95% amino acid sequence homology to the amino acid sequence of a grouping of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2, and HCDR3 provided 15 in Table 2; or 


Group 95. Claim 9, drawn to a method of detecting IL-19 in a patient sample comprising the steps of: contacting the patient sample with a first antibody, said first antibody binding a first epitope region of IL-19; and detecting a binding of the first antibody to IL-19 in the patient sample, wherein, the first epitope region of IL-19 comprises a group of amino acids within residues 95-102; 90-100; 67-75; 125-136; 42-60; 90-107; 149-160; 67-75 and 125-136; or 42-60, 90-107 and 149-160 of human IL-19 as given by SEQ ID NO. 1, classified in G01N 33/577.


Group 96. Claims 10-20, drawn to a method of detecting IL-19 in a patient sample comprising the steps of: contacting the patient sample with a first antibody, said first antibody binding a first epitope region of IL-19; contacting the patient sample with a second antibody, said second antibody binding a second epitope region of IL-19 and said second antibody comprising a detectable label; and detecting a signal provided by said detectable label of the second antibody contacting the patient sample, classified in G01N 33/577.

NOTE: Applicant’s are required to elect a single antibody (6 CDR’s) from Table 1, 2, or 3 for examination. For example, if  Group 1 is elected, the antibody examined will be antibody M_1, if Group 6 is elected, the antibody examined will be antibody R_1, and if Group 47 is elected, the antibody examined will be antibody P_3.


Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions 95 and 96 are independent and distinct, each from the other, because the methods are practiced with materially different starting agents, different steps and have different goals. Furthermore, since each method has different steps and goals, each method requires a non-coextensive search. 

Inventions of Groups 1-47 and 48-94 are related as products and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, each of the antibodies can be used in materially and methodologically distinct processes such as in vitro assays.

5. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Correction of Inventorship 
6.	Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Rejoinder Practice 
7.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646